                                                    January 2, 2020

Via ECF Only
The Honorable Robert W. Lehrburger
United States Magistrate Judge for the
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    Villalta v. J.S. Barkats P.L.L.C., et al., 16-cv-2772 (RA)(RWL)

Dear Judge Lehrburger:

       As the Court knows, we represent the Plaintiff, Denisse Villalta, in the above-referenced
sexual harassment/employment discrimination matter. We write to advise that since Plaintiff filed
her November 22, 2019 letter (ECF # 87) seeking an entry of default against Defendants,
Defendants have neither responded to said letter, nor has Defenant Barkats returned for his
deposition despite expiration of the Court’s November 30, 2019 deadline for same. We thank the
Court for its time and attention to this matter.

                                                    Respectfully submitted,


                                                    Michael R. Minkoff, Esq.
                                                        For the Firm

Copies to:    Counsel for Defendants (via ECF)
